DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:

Claims 7, 12, 14, and 19 recite the acronym “DL BWP” without initially defining what it stands for.  

Claims 1-20 recite "/" (i.e., channel state information reference signal/tracking reference signal (CSI-RS/TRS), synchronization signals/physical broadcast channel (SS/PBCH)).  It renders the claims unclear because it has an alternative meaning which does not positively identify the claims limitation.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 20200137602 A1), hereinafter Zhang, in view of HUANG et al. (Pub. No.: US 20200059891 A1), hereinafter HUANG.

With respect to claim 1, Zhang teaches A user equipment (UE) comprising: 
a transceiver configured to receive (fig. 3, [0015]): 
a first configuration for periodic channel state information reference signal/tracking reference signal (CSI-RS/TRS) reception occasions for idle/inactive UEs ([0100], the network (e.g., a serving gNB) may configure periodic CSI-RS resources for the UE in RRC inactive mode for measurement purposes), wherein: 
a periodic CSI-RS/TRS reception occasion includes one or more CSI-RS resources ([0100], the network (e.g., a serving gNB) may configure periodic CSI-RS resources), and 
each of the one or more CSI-RS resources is associated with a spatial reception parameter ([0100], the CSI-RS resources (e.g., in either or both of time and frequency)), 
a processor operably connected to the transceiver (fig. 3, [0015]), 
the processor configured to determine a time or frequency offset based on the one or more periodic CSI-RS/TRS reception occasions ([0100], CSI-RS resources may help with maintaining the best transmit and receive beamforming arrangement for the UE while in RRC inactive, which may reduce access delays. Additionally, by aligning the CSI-RS resources (e.g., in either or both of time and frequency) with the inactive mode wakeup instances, it may be possible to obtain substantial UE power consumption reductions).

Zhang does not explicitly teach a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions, an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions, and the one or more periodic CSI-RS/TRS reception occasions in time before the PO.  

However, HUANG teaches a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions ([0131], the PDCCH that is used to schedule the paging message), an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions ([0131], schedule a periodic CSI-RS), and the one or more periodic CSI-RS/TRS reception occasions in time before the PO ([0131], the control channel that is used to schedule the RMSI information, or a periodic CSI-RS. In addition, the resource location of the PDCCH that is used to schedule the paging message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HUANG, a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions, an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions, and the one or more periodic CSI-RS/TRS reception occasions in time before the PO, into the teachings of Zhang, in order to improve efficiency of sending and receiving a signal. (HUANG, [0003]).

With respect to claim 3, the combination of Zhang and HUANG teaches the UE of claim 1.  Zhang teaches wherein the processor is further configured to determine a CSI-RS resource in the periodic CSI-RS/TRS reception occasions is: a TRS ([0101], tracking reference signals).

With respect to claim 8, Zhang teaches A base station (BS) comprising: 
a processor (fig. 4, [0066]); and 
a transceiver operably connected to the processor, the transceiver configured to transmit (fig. 4, [0066]): 
a first configuration for periodic channel state information reference signal/tracking reference signal (CSI-RS/TRS) transmission occasions for idle/inactive UEs ([0100], the network (e.g., a serving gNB) may configure periodic CSI-RS resources for the UE in RRC inactive mode for measurement purposes), wherein: 
a periodic CSI-RS/TRS transmission occasion includes one or more CSI-RS resources ([0100], the network (e.g., a serving gNB) may configure periodic CSI-RS resources), and 
each of the one or more CSI-RS resources is associated with a spatial transmission parameter ([0100], the CSI-RS resources (e.g., in either or both of time and frequency)).

Zhang does not explicitly teach a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions, an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions, and the one or more periodic CSI-RS/TRS reception occasions in time before the PO.  

However, HUANG teaches a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions ([0131], the PDCCH that is used to schedule the paging message), an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions ([0131], schedule a periodic CSI-RS), and the one or more periodic CSI-RS/TRS reception occasions in time before the PO ([0131], the control channel that is used to schedule the RMSI information, or a periodic CSI-RS. In addition, the resource location of the PDCCH that is used to schedule the paging message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HUANG, a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions, an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions, and the one or more periodic CSI-RS/TRS reception occasions in time before the PO, into the teachings of Zhang, in order to improve efficiency of sending and receiving a signal. (HUANG, [0003]).

With respect to claim 10, this claim recites the UE of claim 3, and it is rejected for at least the same reasons.

With respect to claim 15, Zhang teaches A method comprising: 
receiving a first configuration for periodic channel state information reference signal/tracking reference signal (CSI-RS/TRS) reception occasions for idle/inactive UEs ([0100]), wherein: 
a periodic CSI-RS/TRS reception occasion includes one or more CSI-RS resources ([0100]), and each of the one or more CSI-RS resources is associated with a spatial reception parameter ([0100]); 
determining a time or frequency offset based on the one or more periodic CSI-RS/TRS reception occasions ([0100]).

Zhang does not explicitly teach receiving a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions, receiving an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions, and receiving the one or more periodic CSI-RS/TRS reception occasions in time before the PO.  

However, HUANG teaches a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions ([0131], the PDCCH that is used to schedule the paging message), an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions ([0131], schedule a periodic CSI-RS), and the one or more periodic CSI-RS/TRS reception occasions in time before the PO ([0131], the control channel that is used to schedule the RMSI information, or a periodic CSI-RS. In addition, the resource location of the PDCCH that is used to schedule the paging message).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HUANG, receiving a second configuration for a paging occasion (PO), wherein the PO includes a number of physical downlink control channel (PDCCH) reception occasions, receiving an availability indication for one or more periodic CSI-RS/TRS reception occasions from the periodic CSI-RS reception occasions, and receiving the one or more periodic CSI-RS/TRS reception occasions in time before the PO, into the teachings of Zhang, in order to improve efficiency of sending and receiving a signal. (HUANG, [0003]).

With respect to claim 17, this claim recites the UE of claim 3, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 2, 4-7, 9, 11-14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20210218454 A1; “NAM”, ([0006])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469